Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on1/6/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Gibbs on February 9, 2022.

The application has been amended as follows: 

	Claims 20-23 (Canceled).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 19, the prior art of record does not teach or suggest a display system comprising: a display surface; a plurality of independent, freely rotatable display segments attached to the display and having a center of mass that does not intersect with the axis of rotation, the display segments comprising: a first and second display segment comprising a first and second picture section, respectively, mounted in a first orientation circumferentially adjacent one another, wherein the first and second picture section correspond to visibly form at least a part of the continuous graphic when gravity causes the first and second display segments to rotate to align the first picture section and the second picture section.
Regarding claim 10, the prior art of record does not teach or suggest a display system comprising: a first and second adjacent cylindrical display segment being independently freely rotatable about a first and second axis of rotation respectively, the first and second cylindrical display segment each having a center of mass that does not intersect with the axis of rotation, and the first and second display segments comprising a first and second picture section, respectively in a first vertical orientation; and the picture sections correspond to form at least a portion of a graphic when gravity causes the first cylindrical display segment and the second cylindrical display segment to rotate to align the first picture section and the second picture section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631